Case 2:20-cv-00501-RCY-DEM Document 6 Filed 09/15/21 Page 1 of 6 PageID# 158




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division


AMY C. MASON,                         )
          Plaintiff,                  )
                                      )
      v.                              )                                   Civil Action No. 2:20cv501 (RCY)
                                      )
JUDGE RANDALL BLOW, et al.,           )
            Defendants.               )
_____________________________________ )


                                       MEMORANDUM OPINION

        This matter is before the Court pursuant to the Court’s statutory obligation under 28 U.S.C.

§ 1915(e)(2) to screen complaints filed by litigants who are proceeding in forma pauperis.1                     For

the reasons set forth below, this action will be DISMISSED with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2).

                              I. PLAINTIFF’S INITIAL COMPLAINT

        On October 7, 2020, Plaintiff Amy C. Mason (“Plaintiff”), appearing pro se, submitted an

application to proceed in forma pauperis (“IFP Application”), along with a proposed Complaint.

IFP Appl., ECF No. 1; Proposed Compl., ECF No. 1-1. In an Order to Show Cause dated

November 24, 2020, the Court granted Plaintiff’s IFP Application and directed the Clerk to file

Plaintiff’s Complaint. Order Show Cause at 1, ECF No. 2. However, the Court determined that

Plaintiff’s Complaint “suffer[ed] from defects that must be addressed before this action may

proceed.” Id.




1
  As explained herein, 28 U.S.C. § 1915(e)(2) requires the Court to dismiss a case at any time if it determines that
“the action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).
Case 2:20-cv-00501-RCY-DEM Document 6 Filed 09/15/21 Page 2 of 6 PageID# 159




        Plaintiff’s Complaint was difficult to decipher; however, it appeared that Plaintiff claimed

that certain actions taken by several individuals and entities ultimately caused Plaintiff to lose

custody of her children. Compl. at 1-36, ECF No. 3. Plaintiff’s Complaint identified 32 named

Defendants, including: a state court judge, social workers, police officers, a police department,

Child Protective Services, psychologists, attorneys, school guidance counselors, and others. Id.

Plaintiff sought to assert claims against these individuals and entities pursuant to 42 U.S.C § 1983.

Id. at 3.

        In its November 24, 2020 Order to Show Cause, the Court explained that when a plaintiff

is granted authorization to proceed in forma pauperis, the Court is obligated to screen the operative

complaint to determine, among other things, whether it states a claim on which relief may be

granted. Order Show Cause at 2 (citing 28 U.S.C. § 1915(e)(2)). The Court further explained

that if the operative complaint fails to state a claim for relief that is plausible on its face, the Court

is required to dismiss the action. Id. (citing 28 U.S.C. § 1915(e)(2); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).

        Upon review of Plaintiff’s Complaint, the Court determined that dismissal of Plaintiff’s

Complaint was warranted under 28 U.S.C. § 1915(e)(2). Id. The Court explained the basis for

its determination as follows:

        Plaintiff asserts claims in this action pursuant to 42 U.S.C § 1983. Compl. at 3.
        Section 1983 does not explicitly provide its own statute of limitations; however,
        courts borrow the personal injury statute of limitations from the relevant state and
        apply it to § 1983 claims. Demuren v. Old Dominion Univ., 33 F. Supp. 2d 469,
        476 (E.D. Va. 1999). Accordingly, Plaintiff’s § 1983 claims are subject to
        Virginia’s two-year statute of limitations for personal injury claims. See Va. Code
        § 8.01-243(A).

        According to the allegations of Plaintiff’s Complaint, it appears that the events upon
        which Plaintiff bases her § 1983 claims allegedly occurred in October 2014. See
        Compl. at 20, 24-25, 27-30 (referring to “temporary custodian hearings on October
        21, 2014,” a “[r]obbery on the night of October 2014,” a “fabricated . . . [p]olice
        [r]eport about that night in October 2014,” Plaintiff’s admission to a “psych center”
                                                    2
Case 2:20-cv-00501-RCY-DEM Document 6 Filed 09/15/21 Page 3 of 6 PageID# 160




         in October 2014, and other alleged wrongdoings “during the October 10-12, 2014
         time period”). Because Plaintiff did not initiate this lawsuit until October 7, 2020,
         Plaintiff’s § 1983 claims appear to be time-barred.

Id.2

         Although the Court determined that dismissal of Plaintiff’s Complaint was warranted under

28 U.S.C. § 1915(e)(2), the Court, in deference to Plaintiff’s pro se status, chose not to

immediately dismiss this action.           Id. at 2-3.       Instead, the Court provided Plaintiff with an

opportunity to file an Amended Complaint. Id. The Court stated:

         Plaintiff is ORDERED to SHOW CAUSE why this action should not be dismissed
         by filing an Amended Complaint within thirty days from the date of entry of this
         Order to Show Cause. The Amended Complaint will supersede the initial
         Complaint and will become the operative complaint in this action. As such, the
         Amended Complaint must: (i) be clearly labeled as Plaintiff’s Amended Complaint;
         (ii) clearly identify all Defendants against whom Plaintiff intends to assert claims;
         (iii) clearly identify the specific claims asserted against each Defendant; (iv) clearly
         set forth all factual allegations to support each identified claim against each
         Defendant; and (v) attach any relevant exhibits to support the identified claims.
         Plaintiff must clearly explain who took what action, when the action occurred, and
         why the action was wrongful.

Id. The Court warned Plaintiff that this action would be dismissed if she failed to comply with

the terms of the Order to Show Cause. Id. at 3.

                            II.   PLAINTIFF’S AMENDED COMPLAINT

         Plaintiff timely filed an Amended Complaint.                  Am. Compl., ECF No. 4.                In her

Amended Complaint, Plaintiff continues to assert § 1983 claims against several individuals and

entities,3 and continues to allege that certain actions of the individuals and entities caused Plaintiff



2
  The Court also noted in its Order to Show Cause that Plaintiff’s Complaint did not comply with the federal pleading
requirements set forth in Rule 8 of the Federal Rules of Civil Procedure. Order Show Cause at 2 n.2, ECF No. 2
(citing Fed. R. Civ. P. 8).
3
  Plaintiff’s initial Complaint identified 32 named Defendants, whereas Plaintiff’s Amended Complaint identifies 15
named Defendants. See Compl. at 2-3, 7-13, ECF No. 3; Am. Compl. at 2-3, 39-43, ECF No. 4. All Defendants
who were named in the initial Complaint, but were omitted from the Amended Complaint, have been terminated as
Defendants on the docket of this matter.

                                                         3
Case 2:20-cv-00501-RCY-DEM Document 6 Filed 09/15/21 Page 4 of 6 PageID# 161




to lose custody of her children.    Id. at 1-43.    In the “Statement of Claim” section of her Amended

Complaint, Plaintiff is asked:     “What date and approximate time did the events giving rise to your

claim(s) occur?”    Id. at 4. In response, Plaintiff generally states that the events occurred “[i]n

Judge Blow’s Virginia Beach Courtroom.”                   Id. at 27.   Notably, Plaintiff attached two

custody-related orders from the Virginia Beach Juvenile and Domestic Relations Court as exhibits

to her Amended Complaint, both of which were issued in October 2014.                    See Preliminary

Removal Order, ECF No. 4-1, at 1-2; Emergency Removal Order, ECF No. 4-1, at 4-5.

        Plaintiff admits that “some events did happen in October 2014,” but suggests that the

applicable statute of limitations should be extended because she still “does not have her children.”

Am. Compl. at 27.      Additionally, Plaintiff alleges that she has become disabled as a result of the

“trauma of leaving her children behind” in 2014, and suggests that the statute of limitations should

be altered as a result of her disability.     Id.

        As the Court previously explained, Plaintiff’s § 1983 claims are subject to Virginia’s

two-year statute of limitations for personal injury claims.            Order Show Cause at 2 (citing

Demuren, 33 F. Supp. 2d at 476; Va. Code § 8.01-243(A)). Here, it is clear that the events upon

which Plaintiff bases her § 1983 claims allegedly occurred in or around October 2014, when

Plaintiff lost custody of her children. Am. Compl. at 1-43; Preliminary Removal Order at 1-2;

Emergency Removal Order at 1-2.             However, Plaintiff did not initiate this action until October

2020, long after the expiration of the two-year statute of limitations for § 1983 claims.     IFP Appl.,

ECF No. 1.      Although Plaintiff suggests that the applicable statute of limitations should be

extended, the Court finds that Plaintiff has not provided an adequate basis to do so. Therefore,

the Court finds that Plaintiff’s § 1983 claims are time-barred, and as a result, Plaintiff’s Amended

Complaint fails to state a claim against any named Defendant on which relief may be granted.



                                                      4
Case 2:20-cv-00501-RCY-DEM Document 6 Filed 09/15/21 Page 5 of 6 PageID# 162




    III. THE COURT’S SCREENING OBLIGATION UNDER 28 U.S.C. § 1915(e)(2)

        As previously explained to Plaintiff, the Court is required to dismiss a case at any time

under 28 U.S.C. § 1915(e)(2) if it “determines that . . . the action . . . fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Because the Court hereby determines that

Plaintiff’s Amended Complaint, like her initial Complaint, fails to state a claim on which relief

may be granted, the Court is obligated to dismiss this action pursuant to 28 U.S.C. § 1915(e)(2).

        When a district court dismisses an action pursuant to 28 U.S.C. § 1915(e)(2), and “the

district court has already afforded an opportunity to amend,” the United States Court of Appeals

for the Fourth Circuit has found that “the district court has the discretion to afford another

opportunity to amend[,] or [it] can ‘dismiss the complaint with prejudice, thereby rendering the

dismissal order a final, appealable order.’” Smith v. Forrester, No. 4:18cv3317, 2019 U.S. Dist.

LEXIS 35042, at *5 (D.S.C. Feb. 6, 2019) (citing Workman v. Morrison Healthcare, 724 F. App’x

280 (4th Cir. 2018); Knox v. Plowden, 724 F. App’x 263 (4th Cir. 2018); Mitchell v. Unknown,

730 F. App’x 171 (4th Cir. 2018)) (recommending the dismissal of a pro se action under 28 U.S.C.

§ 1915 with prejudice after the plaintiff, despite receiving an opportunity to amend, failed to state

a claim upon which relief could be granted), adopted by, 2019 U.S. Dist. LEXIS 33852 (D.S.C.

Mar. 4, 2019); see Gooden v. U.S. Navy/U.S. Marine Corps, 791 F. App’x 411, 411 (4th Cir. 2020)

(affirming the district court’s dismissal of a pro se action with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)).

        Here, the Court has already provided Plaintiff with an opportunity to amend her initial

Complaint in this action. However, Plaintiff’s Amended Complaint, like her initial Complaint,

does not adequately state a claim on which relief may be granted.             Thus, this action will be

DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2).



                                                    5
Case 2:20-cv-00501-RCY-DEM Document 6 Filed 09/15/21 Page 6 of 6 PageID# 163




                                    IV. CONCLUSION

       For the reasons set forth above, this action will be DISMISSED with prejudice pursuant to

28 U.S.C. § 1915(e)(2).

       An appropriate Order shall issue.



                                                                           /s/
                                                        Roderick C. Young
                                                                       ung
                                                        United States District
                                                                       istrict Judge
                                                                                  ge
                                                                                  ge

Richmond, Virginia
September 15, 2021




                                               6
